DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 10/31/2019.
3. Claims 1-19 are rejected and are pending in which claims 1, 8 and 9 are independent.
Claim Objections
4. Claims 16 and 17 are objected to because of the following informalities:  
Claims 16 and 17 each depends upon self and it seems to be typographical errors.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
5. Remarks: Claim 8 recites a data storage engine comprises of modules, including “a first storage module configured to store data to be stored into a mutable table, wherein the mutable table is located in a RAM”. In which the RAM is noted as a memory.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


6.1.1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.1.2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.1.3. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.1.4. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.2. Claims 1, 5, 6, 8, 9, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Vijayrao et al.: “TIERED DATA STORAGE ARCHITECTURE”, (U.S. Patent Application Publication 20160019254 A1, filed July 16, 2014 and published January 21, 2016, hereafter “Vijayrao”), in view of 
TSIROGIANNIS et al.: “SCALABLE ANALYSIS PLATFORM FOR SEMI-STRUCTURED DATA”, (U.S. Patent Application Publication 20140279834 A1, filed March 14, 2014 and published September 18, 2014, hereafter “TSIROGIANNIS”).


storing data to be stored into a mutable table, the mutable table being located in a RAM (See [0011], storing mutable data in a second storage tier of the database and the second storage tier can include flash based storage devices, e.g., multi-level cell (MLC) flash based solid state drives (SSDs).  Here the mutable data in database reads on mutable table);
if a storage content of the mutable table is greater than or equal to a preset storage content threshold, modifying the mutable table into an immutable table and stopping receiving storage of the data to be stored (See [0019]-[0023], the differential DB storage tier 125 can be more sophisticated than that of the base DB storage tier 130. In some embodiments, by categorizing the data into mutable data and immutable data and storing them across different storage tiers of varied performance characteristics, the differential DB storage tier 125 can include flash based storage devices, e.g., multi -level cell (MLC) flash based solid state drives (SSDs) 210 and the base DB storage tier 130 of the database can include MLC flash based SSDs and the differential DB storage tier 125 can include SLC flash based SSDs. Here the performance characteristics reads on the threshold for deciding storage content of the mutable table is greater than or equal to a preset storage content, the immutable and including the MLC flash based SSDs from mutable to immutable reads on the modifying);
Concerning “when a storage content of a lowest level in a disk is greater than or equal to a storage content threshold of a present level, and a next level higher in the disk is stored lowest level to the next level [higher] in the columnar format; and when the lowest level is stored with a row format, storing data in the immutable table to the lowest level in the row format”, 
Vijayrao teaches when a storage content of a lowest level in a disk is greater than or equal to a storage content threshold of a present level, and a next level higher in the disk is stored …, storing data of the lowest level to the next level [higher] … (See [0022], the differential DB storage tier 125 can have multiple sub-tiers, e.g., a first sub-tier 205 and a second sub-tier 210. The different sub-tiers can be of varying performance characteristics and costs. The different sub-tiers can be used to store mutable data of varying update frequencies. The mutable data can be categorized into various update frequency levels, e.g., based on a frequency at which the mutable data changes, and data from different update frequency levels can be stored in different sub-tiers. For example, the mutable data that changes most frequently can be stored in the most sophisticated sub-tier, e.g., first sub-tier 205 which includes SLC flash based SSDs that are more performant than MLC flash based SSDs of second sub-tier 210. The SLC flash based SSDs typically have lower write latency and higher write endurance than MLC flash based SSDs. Accordingly, the most frequently changing data can be stored in most sophisticated sub-tier and less frequently changing data can be stored in a sub-tier less sophisticated than the most sophisticated sub-tier. Since more frequently changing data has more write operations, storing the more frequently changing data on storage devices that have a lower write latency and higher write endurance minimizes any delay experienced 
In other words, content of different update frequency levels can be stored in different sub-tiers close-by based on the frequency levels, respectively in the differential DB Storage Tiers and Base DB Storage Tier. 
However, Vijayrao does not explicitly teach content stored at the different layered levels of storage are of columnar and row formats, respectively in the differential DB Storage Tiers and the Base DB Storage Tier, respectively.
On the other hand, TSIROGIANNIS teaches traditionally, columnar storage systems store data as columns on disk, when that data is read into memory, rows are reassembled from the columnar data (See [02223]).
It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention was filed to incorporate the teachings of TSIROGIANNIS with Vijayrao reference because TSIROGIANNIS is dedicated to a scalable interactive database platform and more specifically to a scalable interactive database platform for semi-structured data that incorporates storage and computation and Vijayrao is dedicated to storing data in different tiers of a database based on the access pattern of the data, and the combined teaching would 

As per claim 5, Vijayrao in view of TSIROGIANNIS teaches the method according to claim 1, further comprising: 
when the storage content of the lowest level is smaller than the storage content threshold of the present level, and the lowest level is stored with the row format, storing the data in the immutable table to the lowest level in the row format (See Vijayrao: [0019]-[0023], the differential DB storage tier 125 can have multiple sub-tiers, e.g., a first sub-tier 205 and a second sub-tier 210. The different sub-tiers can be of varying performance characteristics and costs. The different sub-tiers can be used to store mutable data of varying update frequencies. The mutable data can be categorized into various update frequency levels, e.g., based on a frequency at which the mutable data changes, and data from different update frequency levels can be stored in different sub-tiers. For example, the mutable data that changes most frequently can be stored in the most sophisticated sub-tier, e.g., first sub-tier 205 which includes SLC flash based SSDs that are more performant than MLC flash based SSDs of second sub-tier 210. The SLC flash based SSDs typically have lower write latency and higher write endurance than MLC flash based SSDs. Accordingly, the most frequently changing data can be stored in most sophisticated sub-tier and less frequently changing data can be stored in a sub-tier less sophisticated than the most sophisticated sub-tier. Since more frequently changing 

As per claim 6, Vijayrao in view of TSIROGIANNIS and further in view of Le teaches the method according to claim 1, wherein after the step of modifying the mutable table into the immutable table, the method further comprises: 
creating a new mutable table, and storing the data to be stored into the new mutable table (See Vijayrao: [0029], consider a scenario where the base DB storage tier 130 stores a record for a meeting request created by the client system 105 with a meeting date of "July 4, 2014" and a meeting location "The White House." The client system 105 changes the meeting location to "Disneyland" and asks the server 115 to update the database 120. The client system 105 also creates a new meeting request with a meeting date of "December 25, 2014" and a meeting location "The North Pole." The server 115 writes the update to the first meeting request, e.g., "Disneyland" (and other associated data, e.g., an identifier to identify the first 

As per claim 8, the claim recites a data storage engine (See Vijayrao: Fig. 1, and [0017], the server and database teaches the data storage engine), comprising modules (Fig. 4 and [0036], the modules for data classification, the data storage module 410, the write request processing 415, the read request processing and the data synchronization) configured to perform the steps of the methods recited in claim 1 and rejected above under 35 U.S.C. § 103 as unpatentable over Vijayrao in view of TSIROGIANNIS.
Accordingly, claim 8 is rejected along the same rationale that rejected claim 1.

As per claims 9, 18 and 19, the claims recite an electronic device (See Vijayrao: Fig. 1, and [0017], the server and the client system), comprising a processor, a memory, and a computer program stored on the memory (See Fig. 8 and [0054]-[0057], one or more central processing units ("processors") 805, memory 810, instructions stored in memory 810) and operable on the processor, wherein the processor implements the data storage (Fig. 8 and [0054]-[0057], instructions stored in memory 810 can be implemented as software and/or firmware to program the processor(s) 805 to carry out) the steps of the methods as recited in claims 1, 5 and 6, respectively, and as rejected above under 35 U.S.C. § 103 as unpatentable over Vijayrao in view of TSIROGIANNIS.


6.3. Claims 2, 3, 4, 15, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Vijayrao in view of TSIROGIANNIS, as applied to claims 1 and 9 above, and further in view of 
Le et al.: “METHOD OF UNIVERSAL FILE ACCESS FOR A HETEROGENEOUS COMPUTING ENVIRONMENT”, (U.S. Patent US 7774391 B1, filed March 30, 2006 and issued August 10, 2010, hereafter “Le”).

As per claim 2, Vijayrao in view of TSIROGIANNIS teaches the method according to claim 1, wherein the step of storing the data of the lowest level to the next level in the columnar format comprises:             extracting a value of each attribute from each data of the lowest level (See TSIROGIANNIS: Page 25, claim 2, retrieving objects from a data source, wherein each of the retrieved objects includes (i) data and (ii) metadata describing the data. A data source teaches each data at each level, including the lowest one).
Vijayrao in view of TSIROGIANNIS does not explicitly teach for the each attribute, storing the value of the each attribute to an attribute storage file corresponding to an attribute in the next level.

It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention was filed to incorporate the teachings of Le with Vijayrao in view of TSIROGIANNIS reference because Le is dedicated to file access within a managed computer environment having diverse storage devices, TSIROGIANNIS is dedicated to a scalable interactive database platform and more specifically to a scalable interactive database platform for semi-structured data that incorporates storage and computation and Vijayrao is dedicated to storing data in different tiers of a database based on the access pattern of the data, and the further combined teaching would have provided Vijayrao in view of TSIROGIANNIS a general framework for efficiently accessing different levels of storage.

As per claim 3, Vijayrao in view of TSIROGIANNIS and further in view of Le teaches the method according to claim 2, further comprising: 
when the storage content of the lowest level in the disk is greater than or equal to the storage content threshold of the present level, and the next level higher in the disk is stored with the row format, storing the data of the lowest level to the next level (See Vijayrao: [0019]-[0023], the differential DB storage tier 125 can have multiple sub-tiers, e.g., a first sub-tier 205 and a second sub-tier 210. The different sub-tiers can be of varying performance 


when a storage content of one level stored with the row format in the disk is greater than or equal to the storage content threshold of the present level, and a level next to the one level is stored with the columnar format, storing data of the one level stored with the row format to the next level in the columnar format (See Vijayrao: [0019]-[0023], the differential DB storage tier 125 can have multiple sub-tiers, e.g., a first sub-tier 205 and a second sub-tier 210. The different sub-tiers can be of varying performance characteristics and costs. The different sub-tiers can be used to store mutable data of varying update frequencies. The mutable data can be categorized into various update frequency levels, e.g., based on a frequency at which the mutable data changes, and data from different update frequency levels can be stored in different sub-tiers. For example, the mutable data that changes most frequently can be stored in the most sophisticated sub-tier, e.g., first sub-tier 205 which includes SLC flash based SSDs that are more performant than MLC flash based SSDs of second sub-tier 210. The SLC flash based SSDs typically have lower write latency and higher write endurance than MLC flash based SSDs. Accordingly, the most frequently changing data can be stored in most sophisticated sub-tier and less frequently changing data can be stored in a sub-tier less sophisticated than the most sophisticated sub-tier. Since more frequently changing data has more write operations, storing the more frequently changing data on storage devices that have a lower write latency and higher write endurance minimizes any delay experienced 
when the storage content of the one level stored with the row format in the disk is greater than or equal to the storage content threshold of the present level, and the level next to the one level is stored with the row format, storing the data of the one level stored with the row format to the next level (See Vijayrao: [0019]-[0023], the differential DB storage tier 125 can have multiple sub-tiers, e.g., a first sub-tier 205 and a second sub-tier 210. The different sub-tiers can be of varying performance characteristics and costs. The different sub-tiers can be used to store mutable data of varying update frequencies. The mutable data can be categorized into various update frequency levels, e.g., based on a frequency at which the mutable data changes, and data from different update frequency levels can be stored in different sub-tiers. For example, the mutable data that changes most frequently can be stored in the most sophisticated sub-tier, e.g., first sub-tier 205 which includes SLC flash based SSDs that are more performant than MLC flash based SSDs of second sub-tier 210. The SLC flash based SSDs typically have lower write latency and higher write endurance than MLC flash based SSDs. Accordingly, the most frequently changing data can be stored in most 
when the storage content of the one level stored with the columnar format in the disk is greater than or equal to the storage content threshold of the present level, and a level next to the level is stored with the columnar format, storing the data of the one level stored with the columnar format to the next level (See Vijayrao: [0019]-[0023], the differential DB storage tier 125 can have multiple sub-tiers, e.g., a first sub-tier 205 and a second sub-tier 210. The different sub-tiers can be of varying performance characteristics and costs. The different sub-tiers can be used to store mutable data of varying update frequencies. The mutable data can be categorized into various update frequency levels, e.g., based on a frequency at which the mutable data changes, and data from different update frequency levels can be stored in different sub-tiers. For example, the mutable data that changes most frequently can be stored 

As per claims 15, 16 and 17, the claims recite an electronic device (See Vijayrao: Fig. 1, and [0017], the server and the client system), comprising a processor, a memory, and a computer program stored on the memory (See Fig. 8 and [0054]-[0057], one or more central processing units ("processors") 805, memory 810, instructions stored in memory 810) and operable on the processor, wherein the processor implements the data storage (Fig. 8 and Vijayrao in view of TSIROGIANNIS, and further in view of Le.
Accordingly, claims 15, 16 and 17 are rejected along the same rationale that rejected claims 2, 3 and 4, respectively.

6.4. Claim 10, 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Vijayrao in view of TSIROGIANNIS and further in view of Le, as applied to claims 1-2, 1-3 and 1-4, respectively, and 
Feldman et al.: “OBJECT-BASED COMMANDS WITH QUALITY OF SERVICE IDENTIFIERS”, (U.S. Patent US 9223612 B1, filed April 16, 2014 and issued December 29, 2015, hereafter “Feldman”).

As per claims 10, Vijayrao in view of TSIROGIANNIS and further in view of Le does not explicitly teach the method according to claim 2, wherein the data is stored in each level in SST files, and the method further comprises: dynamically modifying a storage format of the each SST file in the each level.
However, Feldman teaches the method according to claim 2, wherein the data is stored in each level in SST files, and the method further comprises: 

It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention was filed to incorporate the teachings of Feldman with Vijayrao in view of TSIROGIANNIS and further in view of Le reference because Feldman is dedicated to a data storage device configured to store data as objects having a variable-size data container, Le is dedicated to file access within a managed computer environment having diverse storage devices, TSIROGIANNIS is dedicated to a scalable interactive database platform and more specifically to a scalable interactive database platform for semi-structured data that incorporates storage and computation and Vijayrao is dedicated to storing data in different tiers of a database based on the access pattern of the data, and the further combined teaching would have allowed the storage device of Vijayrao in view of TSIROGIANNIS and further in view of Le to organize and access objects 300 and associated metadata 306 using mapping tables, binary or B+ trees, or other formats.


dynamically modifying a storage format of the each SST file in the each level (See Feldman: col. 5, lines 24-26 and col. 10, line 65 – col. 11, line 1-4, sorted string tables (SSTs) may be used to store a set of objects, with the SSTs indexed by B+ tress; and Client A modifies the object and issues a Put command with the key, the modified data field, the old-access tag parameter set to the object's access tag value, and a new-access tag parameter designated by Client A. The object is saved with the same key, the modified data field, and an access tag equal to Client A's new-access tag value).

As per claim 12, Vijayrao in view of TSIROGIANNIS and further in view of Le and Feldman teaches the method according to claim 4, wherein the data is stored in each level in SST files, and the method further comprises: 
dynamically modifying a storage format of the each SST file in the each level (See Feldman: col. 5, lines 24-26 and col. 10, line 65 – col. 11, line 1-4, sorted string tables (SSTs) may be used to store a set of objects, with the SSTs indexed by B+ tress; and Client A modifies the object and issues a Put command with the key, the modified data field, the old-access tag parameter set to the object's access tag value, and a new-access tag parameter designated by 

6.5. Claim 7, 13, 14 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Vijayrao in view of TSIROGIANNIS, as applied to claims 1, 1 and 5, 1 and 6, respectively above,  and further in view of 
Feldman et al.: “OBJECT-BASED COMMANDS WITH QUALITY OF SERVICE IDENTIFIERS”, (U.S. Patent US 9223612 B1, filed April 16, 2014 and issued December 29, 2015, hereafter “Feldman”).

As per claim 7, concerning “the method according to claim 1, wherein the data is stored in each level in SST files, and the method further comprises: dynamically modifying a storage format of the each SST file in the each level”,
Vijayrao in view of TSIROGIANNIS teaches the method according to claim 1, wherein the data is stored in each level in SST files, and the method further comprises: 
dynamically modifying a storage format … in the each level (See Vijayrao: [0019]-[0023], the differential DB storage tier 125 can have multiple sub-tiers, e.g., a first sub-tier 205 and a second sub-tier 210. The different sub-tiers can be of varying performance characteristics and costs. The different sub-tiers can be used to store mutable data of varying update frequencies. The mutable data can be categorized into various update frequency levels, e.g., based on a 
However, the “dynamically modifying a storage format of … the each level” on which Vijayrao in view of TSIROGIANNIS teaches as described above, of the storage format is specifically of the each SST file.
On the other hand, Feldman teaches the dynamically modifying a storage format of the each SST file in the each level (See col. 5, lines 24-26 and col. 10, line 65 – col. 11, line 1-4, sorted string tables (SSTs) may be used to store a set of objects, with the SSTs indexed by B+ 
It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention was filed to incorporate the teachings of Feldman with Vijayrao in view of TSIROGIANNIS reference because Feldman is dedicated to a data storage device configured to store data as objects having a variable-size data container, TSIROGIANNIS is dedicated to a scalable interactive database platform and more specifically to a scalable interactive database platform for semi-structured data that incorporates storage and computation and Vijayrao is dedicated to storing data in different tiers of a database based on the access pattern of the data, and the further combined teaching would have allowed the storage device of Vijayrao in view of TSIROGIANNIS to organize and access objects 300 and associated metadata 306 using mapping tables, binary or B+ trees, or other formats.

As per claim 13, Vijayrao in view of TSIROGIANNIS and further in view of Feldman teaches the method according to claim 5, wherein the data is stored in each level in SST files, and the method further comprises: 
dynamically modifying a storage format of the each SST file in the each level (See Vijayrao: [0019]-[0023], the differential DB storage tier 125 can have multiple sub-tiers, e.g., a 

As per claim 14, Vijayrao in view of TSIROGIANNIS and further in view of Feldman teaches the method according to claim 6, wherein the data is stored in each level in SST files, and the method further comprises: 
dynamically modifying a storage format of the each SST file in the each level (See Vijayrao: [0019]-[0023], the differential DB storage tier 125 can have multiple sub-tiers, e.g., a first sub-tier 205 and a second sub-tier 210. The different sub-tiers can be of varying performance characteristics and costs. The different sub-tiers can be used to store mutable data of varying update frequencies. The mutable data can be categorized into various update frequency levels, e.g., based on a frequency at which the mutable data changes, and data from different update frequency levels can be stored in different sub-tiers. For example, the mutable data that changes most frequently can be stored in the most sophisticated sub-tier, e.g., first sub-tier 205 which includes SLC flash based SSDs that are more performant than MLC flash based SSDs of second sub-tier 210. The SLC flash based SSDs typically have lower write latency and higher write endurance than MLC flash based SSDs. Accordingly, the most frequently changing data can be stored in most sophisticated sub-tier and less frequently changing data can be stored in a sub-tier less sophisticated than the most sophisticated sub-

References
7.1. The prior art made of record:
B. U.S. Patent Application Publication US-20160019254-A1.
D. U.S. Patent Application Publication US-20140279834-A1.
E. U.S. Patent US-7774391-B1.
F. U.S. Patent US-9223612-B1.
7.2. Prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
A. U.S. Patent Application Publication US-20200334240-A1. 
C. U.S. Patent US-8055622-B1. 
G. U.S. Patent Application Publication US-20140372353-A1.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
June 12, 2021